DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an insulating member” in claim 1, “a first guide portion” and “a second guide portion” in claim 7 and “an audio visual module” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: par 0093 describes the insulating member as a structure (157, FIG. 2) configured to block direct heat transfer between the first heat sink 152 and the second heat sink 155; par 0145 describes the first guide portion 568a as a structure which protrudes from the main 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-008359 to Tomonori et al. (Tomonori) in view of CN 202719823 to Juncan (Juncan) and JP 09-313270 to Toto ltd (Toto).
In reference to claim 1, Tomonori teaches a refrigerator (FIG. 3) comprising a cabinet (7, FIG. 3) comprising an inner case (24, FIG. 3) that defines a storage chamber (H, FIG. 3), an outer case (K, FIG. 3) that covers the inner case (24, FIG. 3), and an insulating material (D, FIG. 3) disposed between the inner case and the outer case; a thermoelectric element module (14, FIG. 3) disposed at a rear wall of the cabinet facing the storage chamber and configured to cool the storage chamber (FIG. 3); a support disposed at a lower surface of the cabinet and configured to support the cabinet (inherent in the structure depicted in FIG. 3; said cabinet’s bottom surface is not lying flat on the ground completely); and a heat dissipation cover (defined by 10 and 10A, FIG. 3) coupled to a rear side of the outer case, wherein the thermoelectric element module comprises a thermoelectric element (14, FIG. 3) comprising a heat absorption portion and a heat dissipation portion that face opposite directions (inherent in the structure of a Peltier element 14), 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tomonori, to include an air passage being configured to allow air passing through the second fan to be discharged to a front side of the cabinet through a lower side of the cabinet, as taught by Juncan, in order to release 
Juncan also does not teach wherein the support defines an air passage between the lower surface of the cabinet and a floor.  Toto teaches a refrigerator and sink with integrated refrigerator (FIG. 6) wherein the support (5, FIG. 6) defines an air passage (6, FIG. 6) between the lower surface of the cabinet (4c, FIG. 6) and a floor (unmarked, underneath 5, FIG. 6) in order to release hot air to the outside while minimizing the amount of time hot air spends within the refrigerator cabinet and thereby improve the cooling efficiency of the system.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tomonori, to include an air passage between the lower surface of the cabinet and a floor, as taught by Toto, in order to release hot air to the outside while minimizing the amount of time hot air spends within the refrigerator cabinet and thereby improve the cooling efficiency of the system.
In reference to claim 2, Tomonori, Toto and Juncan teaches the refrigerator as explained in the rejection of claim 1 above, and Toto additionally teaches wherein the second fan (17, FIG. 6) is disposed vertically above a center of the heat dissipation cover (at 26, FIG. 6) and configured to draw air through an upper portion of the heat dissipation cover (upper portion of 26, FIG. 6).  
In reference to claim 3, Tomonori, Toto and Juncan teaches the refrigerator as explained in the rejection of claim 1 above, and Toto additionally teaches wherein the heat dissipation cover (26, FIG. 6) comprises a main plate that is spaced apart from a rear surface of the outer case (12b, FIG. 6) and that defines a flow path configured to guide flow of air with the rear 
In reference to claim 4, Tomonori, Toto and Juncan teaches the refrigerator as explained in the rejection of claim 3 above, and Toto additionally teaches wherein the main plate defines a cover opening (13a, FIG. 6) that faces the second fan (17, FIG. 6), and wherein the second fan is exposed to the outside of the heat dissipation cover through the cover opening (FIG. 6).
In reference to claims 5 and 6, Tomonori, Toto and Juncan teaches the refrigerator as explained in the rejection of claim 4 above, but they do not teach wherein the main plate comprises an inclined portion that is disposed at a periphery of the cover opening and that is inclined with respect to the rear surface of the outer case, and wherein a horizontal distance between the rear surface of the outer case and the inclined portion increases from an outer edge of the inclined portion toward the periphery of the cover opening (claim 5) and wherein the heat dissipation cover further defines at least one ventilation hole arranged around the cover opening (claim 6).  However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various duct structure for providing heat dissipation to the TED heat sinks to be obvious in order to provide an efficient manner of cooling the hot side of the TED while preventing said heated air to exchange heat with the inside space of the refrigerator.
In reference to claim 7, Tomonori, Toto and Juncan teaches the refrigerator as explained in the rejection of claim 4 above, and Tomonori additionally teaches wherein the heat dissipation cover comprises a first guide portion (defined by T2, FIG. 3) that protrudes from the main plate toward the outer case, that extends downward from the cover opening in the vertical direction, and that is configured to guide air downward from the second fan (11, FIG. 3) in the vertical direction; and Juncan teaches a second guide portion (11, FIG. 1) that protrudes forward from a 
In reference to claim 8, Tomonori, Toto and Juncan teaches the refrigerator as explained in the rejection of claim 1 above, and Tomonori additionally teaches wherein the second heat sink (15, FIG. 3) comprises a base (inherent) that is in surface contact with the thermoelectric element (14, FIG. 3); and a plurality of fins (inherent) that protrude from the base toward the second fan (11, FIG. 3) and that are spaced apart from one another in a horizontal direction (inherent), and wherein the plurality of fins extend in the vertical direction and are configured to guide air downward from the second fan (11, FIG. 3) in the vertical direction toward the lower side of the cabinet (FIG. 3).
In reference to claim 9, Tomonori, Toto and Juncan teaches the refrigerator as explained in the rejection of claim 1 above, and Tomonori additionally teaches wherein the second fan (11, FIG. 3) comprises an axial flow fan configured to generate wind along an axial direction toward the front side of the cabinet, wherein the refrigerator comprises a left surface, a right surface, and a rear surface that are covered by a shielding film, and wherein the refrigerator further comprises a stopper that protrudes rearward from the heat dissipation cover and defines a space between the heat dissipation cover and the shielding film disposed at the rear surface of the refrigerator (all inherent in the fan structure of FIG. 3).
In reference to claim 10, Tomonori, Toto and Juncan teaches the refrigerator as explained in the rejection of claim 1 above, but they do not teach explicitly wherein the heat dissipation cover has an accommodation portion configured to accommodate the stopper, the stopper being configured to be inserted into the accommodation portion or be drawn out from the 
	In reference to claim 11, said claim comprises limitations as claimed in claims 3 and 9, respectively; thus, said claim 11 is rejected in a similar manner, as described in detail above.
In reference to claim 12, Tomonori, Toto and Juncan teaches the refrigerator as explained in the rejection of claim 1 above, and Toto additionally teaches wherein the support comprises a bridge portion that separates the cabinet from the floor and that supports the cabinet (FIG. 6), and a rib connected to a plurality of portions of the bridge portion and configured to reinforce strength of the support (FIG. 6), while Juncan teaches that the bridge portion defining a discharge port (at 10, FIG. 1)configured to discharge air from the lower side of the cabinet to the front side of the cabinet (all FIG. 1).
In reference to claim 13, Tomonori, Toto and Juncan teaches the refrigerator as explained in the rejection of claim 1 above, and Toto additionally teaches wherein the lower surface of the cabinet (at 4c, FIG. 6) comprises a front portion, a rear portion, and a middle portion disposed between the front portion and the rear portion, wherein the support (at 5, FIG. 6) supports the middle portion and the rear portion of the lower surface of the cabinet, and wherein the front portion of the lower surface of the cabinet is spaced apart from the floor (all FIG. 6).
In reference to claims 14-17, Tomonori, Toto and Juncan teaches the refrigerator as explained in the rejection of claim 13 above, but they do not explicitly teach an audio-visual module disposed at a front surface of the support and configured to output at least one of light or sound (per claim 14), wherein the support defines a discharge port configured to discharge air 
In reference to claim 18, Tomonori, Toto and Juncan teaches the refrigerator as explained in the rejection of claim 13 above, and Tomonori teaches wherein a capacity of the storage chamber is less than or equal to 200 liter (H, FIG. 3).
In reference to claim 19, Tomonori, Toto and Juncan teaches the refrigerator as explained in the rejection of claim 12 above, and Tomonori teaches a drawer (17, FIG. 3) configured to be inserted into and withdrawn from the storage chamber (H, FIG. 3) through the front side of the cabinet.
In reference to claim 20, Tomonori, Toto and Juncan teaches the refrigerator as explained in the rejection of claim 19 above, and Toto teaches wherein the bridge portion of the support (5, FIG. 6) is disposed between the front side of the cabinet and a rear end of the drawer based on .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2018/0281957 to Tsai et al. teaches a liquid chilled galley bar unit.
U.S. Patent Application Publication 2016/0366919 to van Someren Greve teaches systems and methods for preservation of perishable substances.
U.S. Patent Application Publication 2013/0327064 to Stein teaches an end table with concealed built-in refrigerator.
U.S. Patent Application Publication 2003/0115892 to Fu et al. teaches a thermoelectric temperature controlled refrigerator food storage compartment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846.  The examiner can normally be reached on Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
6/15/2021